Citation Nr: 0410314	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include 
as secondary to PTSD.

4.  Entitlement to service connection for residuals of brain 
surgery, to include as secondary to a sinus disability claimed as 
due to residuals of exposure to Agent Orange.  

5.  Entitlement to service connection for a scar of the left 
forearm.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Miss [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the claims on appeal. 

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted at the 
RO in Muskogee, Oklahoma.  A copy of the hearing transcript has 
been associated with the claims file. 

The claims of entitlement to service connection for PTSD, 
entitlement to service connection for hypertension, to include as 
secondary to PTSD, entitlement to service connection for residuals 
of brain surgery, to include as secondary to a sinus disability 
claimed as due to exposure to Agent Orange and entitlement to 
service connection for a scar of the left forearm, will be 
addressed in the remand section following the order of the 
decision below.  



FINDING OF FACT

The competent (clinical) evidence of record does not establish 
that the veteran has current infectious hepatitis B.


CONCLUSION OF LAW

Infectious hepatitis B was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With regard to the duty to notify, a January 2003 letter from the 
RO to the veteran essentially informed him of the evidence 
necessary to substantiate the claim, to include which evidence, if 
any, he should obtain and which evidence, if any, VA would attempt 
to obtain on his behalf with respect to the instant claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is also noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 38 
U.S.C.A. § 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable agency of original 
jurisdiction decision.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

In the present case, a substantially complete application was 
received in June 2000.  The claim was initially denied by the 
rating decision on appeal in April 2002.  Thereafter, as noted 
above, by letter dated in January 2003, the RO provided notice to 
the claimant regarding what information and evidence was needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would not be a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2003 was not given prior 
to the AOJ adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of his case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
See VAOPGCPREC 01-2004.  As discussed above, the Board has found 
that the appellant was provided every opportunity to identify and 
submit evidence in support of her claims.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA and 
private post-service treatment and examination.  In addition, in 
July 2003, the veteran testified at a videoconference hearing, 
including with respect to the issue of entitlement to service 
connection for hepatitis B.  The Board notes that on VA Form 21-
4142, Authorization and Consent To Release Information to VA, 
dated in February 2001, the veteran indicated that he would be 
seeing a private physician, Dr. Sherrie Brook, in May 2001.  These 
records are not contained in the claims file.  However, even if 
the Board were to secure these private treatment reports and they 
showed clinical evidence of current active infectious hepatitis B, 
as there is no evidence of hepatitis B in the service medical 
records, or for decades thereafter, any opinion relating any 
currently diagnosed hepatitis B to active service would 
necessarily be based on history provided by the appellant and 
speculative in nature.  In addition, after the case was certified 
to the Board in June 2003, the veteran's attorney submitted VA 
outpatient reports, dating from 1999 to 2003, reflecting that the 
appellant had a history of hepatitis B.  These reports have not 
been considered by the RO and neither the appellant nor the 
appellant's attorney, with the consent of the appellant, have 
waived initial RO consideration of these reports.  However, these 
VA outpatient reports are not pertinent (italics added) to the 
issue of entitlement to service connection for hepatitis B because 
they do not show that the veteran currently has active infectious 
hepatitis B.  Thus, without clinical evidence of current 
infectious Hepatitis B service connection can not be awarded.  
Therefore, this claim does not need to be returned to the RO for 
consideration and issuance of a supplemental statement of the case 
because evidence pertinent (italics added) to the claim for 
service connection for hepatitis B has not been received by the 
Board subsequent to certification of the case from the RO in June 
2003.  See 38 C.F.R. §  20.1304 (2003).

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts pertinent 
to his claim for service connection for hepatitis B.  Essentially, 
all available evidence that could substantiate the claim has been 
obtained.  

Applicable Laws and Regulations

Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  It 
requires that the veteran have a current disability and a 
relationship or connection between that disability and a disease 
contracted or an injury sustained during service.  Id.; 38 C.F.R. 
§ 3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection cannot be granted because the veteran has not 
proven that he has current infectious hepatitis.  A valid claim 
requires proof of present disability. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Analysis

In considering this case on the merits, the Board finds that 
service connection for hepatitis B is not warranted.  In reaching 
the foregoing conclusion, the Board observes that service medical 
records are negative for any clinical evidence of hepatitis B.  
While service medical records reflect that the veteran received 
treatment for gonorrhea, the veteran does not contend that he 
contracted Hepatitis B through sexual contact.  Instead, he 
maintains that he currently has active infectious hepatitis B as a 
result of being exposed to blood while handling contaminated 
bodies during active duty in Vietnam.  Private and VA post-service 
medical evidence, dating from 1998 to 2003, reflect that a private 
laboratory test of the veteran, performed in February 1999, was 
positive for hepatitis B antibodies, which meant that he had been 
infected with the hepatitis B virus in the past and that he was 
currently immune.  An April 1999 private treatment report reflects 
that the veteran's did not have active hepatitis.  VA outpatient 
reports, dating from April to July 2000, reflect that the veteran 
had a history of hepatitis B.  Thus, in the absence of current 
medical evidence reflecting that the veteran currently has 
infectious hepatitis B, a preponderance of the evidence is against 
the claim for service connection for hepatitis B, and the claim 
must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to service connection for hepatitis B is denied.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

Due Process

Since the veteran's case was certified to the Board in June 2003, 
the appellant's attorney has submitted additional VA outpatient 
treatment reports, dating from 1999 to 2003, which have not 
considered by the RO.  Neither the appellant, nor the appellant's 
attorney with the consent of the veteran, waived initial RO 
consideration of this evidence.  These reports reflect diagnoses 
of hypertension, chronic inflammatory involvement of the right 
maxillary sinus, evidence of previous mid-frontal craniotomy, and 
rule out situational depression versus dysthmia.  Thus, these 
reports are relevant to the veteran's claims for service 
connection for hypertension, service connection for residuals of 
brain surgery, to include as secondary to a sinus disability 
claimed as due to exposure to Agent Orange and service connection 
for PTSD.  Thus, the case must be returned to the RO for its 
review of the additional evidence and, if the aforementioned 
claims remain denied, inclusion of the evidence in a supplemental 
statement of the case.  See 38 C.F.R. § 19.37 (2003).

Evidentiary Development 

PTSD 

During the July 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he currently has PTSD as result 
of stressful events during his active service in Vietnam, such as 
being exposed to mortar fire while working on bridges as a combat 
engineer while assigned to Company B, 36th Engineer Battalion, in 
Da Nang and Qui Nhon, sustaining a shrapnel wound to his left 
forearm while repairing a bridge in 1968, and seeing Vietnamese 
civilians get blown up by land mines.  The veteran's DD 214 
reflects that his military occupational specialty was a combat 
engineer and that he was assigned to Company D, 5th Engineer 
Battalion.  However, his complete service personnel records are 
not within the claims file.  Therefore, the veteran's units, 
places of duty, and duty assignments in Vietnam have not been 
verified.  Nor is it known whether the veteran was in receipt of 
any further medals, awards, or commendations, other than the 
Vietnam Service Medal and Vietnam Campaign Medal with 60 Device 
identified on his Certificate of Release or Discharge from Active 
Duty (DD Form 214).

The RO denied the veteran's claim for service connection for PTSD 
in an April 2002 rating decision essentially because there was no 
evidence of a current diagnosis of PTSD and no evidence of a 
verified in-service stressor.  However, there is no indication 
that the RO ever made a specific determination as to whether the 
veteran engaged in combat with the enemy.  As discussed above, if 
a favorable determination is made on that issue, the veteran's 
alleged combat-related stressors do not require verification.  The 
Board notes that the RO has not submitted the veteran's service 
information to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for information concerning possible combat 
activity experienced by the veteran's units in service or to 
verify the stressors described by the veteran. 

Finally, as a diagnosis of PTSD has not been shown by the clinical 
evidence of record, questions remain as to whether the veteran 
currently has PTSD as the result of active military service.  
Therefore, if pursuant to other requested development, either the 
veteran's participation in combat (to which a claimed stressful 
event is related), or a noncombat-related stressor is 
corroborated, a VA psychiatrist should be given the opportunity to 
examine the veteran and determine whether any diagnosis of PTSD is 
the result of any verified in-service stressor.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Hypertension

The veteran claims that he has hypertension as a result of his 
PTSD.  Service connection has not yet been established for PTSD.  
As noted above in the preceding paragraphs, the veteran's claim 
for service connection for PTSD is being remanded to the RO for 
additional development.  Because the claim for hypertension is 
dependent on the outcome of the claim for service connection for 
PTSD, these two claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claim for 
service connection for hypertension, to include as secondary to 
PTSD, is therefore, remanded without action so that it may be 
addressed by the RO after a determination is made on the PTSD 
service connection claim.

Brain Tumor

In a July 2003 hearing before the undersigned Veterans Law Judge, 
the veteran's attorney raised the issue of entitlement to service 
connection for a sinus disability, to include tumors claimed as 
due to exposure to Agent Orange.  This claim has not been 
adjudicated by the RO.  As this claim is "inextricably 
intertwined" to the claim for service connection for residuals of 
brain surgery, to include as secondary to sinus disability claimed 
as due to exposure to Agent Orange, the claim for service 
connection for a sinus disability must be adjudicated prior to 
appellate consideration of the issue of service connection for 
residuals of brain surgery.  

Scar of the left forearm

During a July 2003 videoconference hearing before the undersigned 
Veterans Law Judge and in a July 2003 written argument, the 
veteran's attorney maintained that the veteran has a scar of the 
left forearm as a result of sustaining shrapnel to that area while 
repairing a bridge in 1968 in Vietnam.  Service medical records 
reflect that in July 1968, the veteran was seen in the surgical 
clinic after a small piece of steel from a chisel head became 
embedded in his left forearm.  A September 1969 examination for 
separation report is negative for any scar of the left forearm.  A 
review of the claims file reflects that the veteran has not been 
afforded a VA examination in order to determine the etiology of 
any currently present scar of the left forearm.  The duty to 
assist includes obtaining an accurate and fully descriptive 
medical examination. 38 C.F.R. § 4.1, 4.2 (1999); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995).

In light of the foregoing, the Board is REMANDING the case for the 
following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision of Quartuccio v. Princi7pi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent with respect to the instant 
claims on appeal.

2.  The RO should also request the veteran's complete service 
personnel records, to include his Official Military Performance 
File (OMPF), from the National Personnel Records Center (NPRC).  
If for any reason, the OMPF is not available, the NPRC should 
specifically so indicate.  These records should be reviewed to 
ascertain where the veteran was assigned in Vietnam, the dates of 
such assignments, and what type of duties he performed while in 
Vietnam.

3.  The veteran should be asked to provide the names and addresses 
of all VA and non-VA health care providers who have treated him 
for his PTSD, hypertension, residuals of brain surgery, sinus 
disability, and scar of the left forearm since service.  With any 
necessary authorization from the appellant, the RO should attempt 
to obtain copies of pertinent treatment records identified by the 
appellant in response to this request, which have not been 
previously secured.  The RO should secure all treatment reports 
from Dr. Sherrie Brook (listed on VA Form 21-4142, dated in 
February 2001).  The RO should ensure that its efforts to obtain 
the identified records are fully documented in the claims folder.  
If the RO is unsuccessful in obtaining any medical records 
identified by the appellant, it should inform the appellant and 
his attorney of this and ask them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above, a list of all of the veteran's 
alleged stressors (including all details furnished) gleaned from 
evidence in the claims folder, together with a copy of the 
veteran's service personnel records, should be forwarded to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, Virginia 22150 for 
verification of any identified incident(s).

5.  Following the completion of the preceding steps, the RO must 
make determinations, based upon review of the complete record, 
with respect to whether the veteran was exposed to combat in 
service and has a combat-related stressor,  and/or whether the 
record contains verification of a noncombat stressor in service.  
The RO must specify exactly which stressor or stressors in 
service, if any, it has determined are verified by the evidence of 
record.  In reaching this determination, the RO should address any 
credibility questions raised by the record.

6.  Only if the RO is able to confirm the veteran's claimed 
stressor(s), or the veteran has a combat-related stressor, should 
he then be afforded a VA psychiatric examination to determine if 
he has PTSD due to any of verified stressor.  If there is no such 
verification, the RO need not undertake another examination of the 
veteran.  If, however, there is such verification, the RO should 
then schedule the veteran for a VA psychiatric examination in 
order to determine, after a review of all pertinent evidence and 
evaluation of the veteran, whether he currently meets the 
diagnostic criteria for PTSD.  The claims folder and a copy of 
this remand must be made available to the examiner for review 
before the examination.  The examiner must indicate that a review 
of the claims file was made.   

The RO must specify for the examiner the stressor or stressors to 
which, it has determined, the veteran was exposed to in service, 
and the examiner must be instructed to consider only those events 
in determining whether the veteran currently has PTSD under the 
criteria in the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994).  If 
PTSD is identified, the precipitating stressor(s) should be fully 
described.  The physician should note whether any of the claimed 
in-service stressors, singly or taken together, are linked to the 
veteran's current symptomatology.  The examiner should provide a 
thorough explanation for the conclusions reached.  

7.  If PTSD is diagnosed upon VA psychiatric examination, the RO 
should then schedule the veteran for an examination by a VA 
cardiologist to determine if any currently diagnosed hypertension 
is etiologically related to, or is worsened by, the PTSD.  The 
claims file must be made available to the examiner for review 
prior to the examination.  The examiner must indicate that a 
review was made.  The examiner should provide a thorough 
explanation for the conclusions reached.  

8.  If service connection is awarded for a sinus disability, the 
RO should then schedule the veteran for an examination by an 
appropriate specialist to determine whether or not any residuals 
of brain surgery are etiologically related to or have been 
worsened by the service-connected sinus disability.  The claims 
file must be made available to the examiner for review prior to 
the examination.  The examiner must indicate that a review was 
made.  The examiner should provide a thorough explanation for the 
conclusions reached.  

9.  Finally, the RO should schedule the veteran for an examination 
by an appropriate specialist to determine the nature and etiology 
of any currently present scar of the left forearm.  The claims 
file must be made available to and reviewed by the examiner prior 
to the examination.  The examiner must indicate that such a review 
was made.  Upon examination of the veteran, the examiner must 
report the presence of and describe any scar of the left forearm.  
If a scar of the left forearm is found, the examiner must provide 
an opinion as to whether it is at least as likely as not that it 
is related to the 1968 chisel incident noted in the service 
medical records.  A complete rationale for all opinions expressed 
must be provided in a typewritten report.

10.  The RO should review the claims file and ensure that all of 
the foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, appropriate 
corrective action is to be implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

11.  After completion of the above, the RO should adjudicate the 
claim for service connection for sinus disability, to include 
tumors claimed as due to exposure to Agent Orange.  The RO must 
also readjudicate the issues of entitlement to service connection 
for PTSD, entitlement to service connection for hypertension, to 
include as secondary to PTSD, entitlement to service connection 
for residuals of brain surgery, to include as secondary to a sinus 
disability claimed as due to exposure to Agent Orange and 
entitlement to service connection for a scar of the left forearm 
with consideration given to all of the evidence of record, 
including all additional medical evidence obtained by the RO 
pursuant to this remand.  

12.  If any benefit sought on appeal remains denied, the RO should 
provide the appellant and his attorney with a supplemental 
statement of the case, which includes consideration of all 
evidence received since issuance of the statement of the case in 
October 2002.   The RO should allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



